Citation Nr: 0710159	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1968 to August 1970, including service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2004.  A statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.  


FINDING OF FACT

The veteran suffers from PTSD which has been attributed to a 
verified inservice stressor. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The record shows that the veteran had service in Vietnam.  He 
has claimed various stressors.  In a statement received in 
June 2005, he reported an incident in April 1969 at the 
second compound on Highway QL-4 while he was on temporary 
duty with Company B.  The veteran described an attack in 
which the company "came close to being wiped out."  In 
various statements, the veteran further reported that when a 
Captain H. was killed in action, he loaded Captain H's body 
along with others on board a medical evacuation (MEDEVAC) 
helicopter.  The veteran also maintains that his comrades-J 
P. M., H.L.H., and J.L.B. were wounded in action.  

The RO sent a request for corroboration to the U.S. Armed 
Services Center for Unit Records Research (CURR), and a 
response was received from CURR in September 2006.  CURR 
verified that on April 27, 1969, Company B received a mortar 
attack with a Captain H. killed in action and 24 soldiers 
wounded in action, including a J.P.M.   

In September 2006, the RO duly requested a VA PTSD 
examination.  The RO's request included a notation that the 
veteran's PTSD stressors had been verified. 

The veteran then underwent VA examination in October 2006.  
The examiner opined that the veteran did not meet the DSM-IV 
stressor criterion.  However, it appears that this medical 
opinion may have been based in part on the January 2005 
statement of the case (SOC) which denied service connection 
for PTSD since there was no verified stressor at the time.  
No references were made by the examiner to the CURR response.    

Additionally, a supplemental statement of the case (SSOC) was 
subsequently issued in November 2006.  The RO continued the 
decision to deny the veteran's claim for entitlement to 
service connection for PTSD, noting that the evidence does 
not show a confirmed diagnosis of PTSD in accordance with the 
DSM-IV stressor criterion.  Although the CURR findings were 
acknowledged by the RO, it appears to the Board that the 
decision rendered was based mainly on the findings of the 
October 2006 VA examination.  

It appears to the Board that the October 2006 VA examiner may 
not have been aware that the RO had already concluded that 
the stressors had been verified.  The Board acknowledges the 
possibility that the October 2006 VA examiner was of the 
opinion that the stressors, verified or not, were not 
sufficient to cause PTSD, since the examiner referred to a 
lack of evidence of the veteran's involvement.  However, this 
is certainly not clear from the opinion rendered.  Even if 
that were the case, the claims file does include reports and 
opinions from a VA psychiatrist, Susan Drymalski, M.D., which 
clearly report a diagnosis of PTSD related to Vietnam combat 
stressors.  Under the circumstances, the Board believes that 
the competent evidence supports a finding that it is at least 
as likely as not that the veteran suffers from PTSD related 
to a corroborated inservice stressor.  Service connection is 
therefore warranted.  38 U.S.C.A. § 5107(b) 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


